Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 01/27/2021 for Application No. 15/801,845. By the amendment, claims 1-7, 10-16 and 20 are pending with claims 5 and 12 being amended. Claims 8-9 and 17-19 remain canceled.

Response to Amendment / Arguments
The amendment received on January 27, 2021 is accepted. Applicant’s Remarks filed 01/27/2021 regarding the amended claims have been considered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINH DANG/Primary Examiner, Art Unit 3655